Citation Nr: 0803069	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1965 
to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO, in pertinent 
part, denied service connection for hepatitis C.  


FINDING OF FACT

The veteran did not exhibit hepatitis C in service, and such 
a disorder is not otherwise associated with his active duty.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a July 2003 letter informed the veteran 
of the type of evidence necessary to support his claim for 
service connection for hepatitis C.  This document also 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  In addition, the 
letter informed the veteran of his opportunity to submit 
"additional things" and "additional information and 
evidence."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Further, in a March 2006 letter, the RO informed the veteran 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
hepatitis C.  In light of this denial, no rating or effective 
date will be assigned.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
service connection claim on appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with an adequate VCAA 
notification letter in September 2003, as well as 
supplemental notification of the type of evidence necessary 
to establish the degree of disability and an effective date 
in March 2006.  While the September 2003 letter was issued to 
the veteran prior to the initial denial of his service 
connection claim in March 2004, the March 2006 letter was 
clearly not furnished before that initial denial of the claim 
on appeal.  In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in July 2006, 
the service connection claim was readjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
issue adjudicated in this decision must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the claims 
adjudicated in this decision.  All available service medical 
records, as well as all relevant treatment records adequately 
identified by the veteran, have been obtained and associated 
with his claims folder.  Furthermore, in July 2007, the Board 
sought a medical opinion regarding the etiology of the 
veteran's hepatitis C.  In August 2007, the Board received 
the requested opinion from a doctor specializing in 
infectious diseases at the VA Medical Center (VAMC) in 
Minneapolis, Minnesota.  Later in the same month, the Board 
provided the veteran, and his representative, copies of this 
medical opinion.  In a statement dated in August 2007 and 
received at the Board in the following month, the veteran 
replied that he had no further argument and/or evidence to 
submit.  He specifically asked the Board to "proceed with 
the adjudication of . . . [his] appeal."  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2006); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Throughout the current appeal, the veteran has contended that 
he developed hepatitis C as a result of immunization 
injections that he received via unsterilized air guns during 
service.  He has also asserted that he used intravenous drugs 
only on a limited basis and with clean needles and that in 
his post-service work as a certified nursing assistant he was 
always protected from blood and was not stuck by a patient's 
needle.  See, e.g., September 2006 hearing transcript (T.) 
at 2-6.  

Service personnel records indicate that, during the veteran's 
active military duty, he had ten months of foreign service 
with the United States Navy.  His military occupational 
specialty was that of an aircraft mechanic.  

Service medical records are, however, negative for complaints 
of, treatment for, or findings of hepatitis C and do not 
provide any evidence of exposure to hepatitis C risk factors.  
Although the veteran sustained a gunshot wound to his right 
upper thigh in August 1966, the service medical records 
provide no evidence that the treatment for this injury 
included any blood transfusions.  In fact, at the September 
2003 VA miscellaneous digestive conditions examination, the 
veteran specifically denied any exposure to blood, or blood 
transfusions, during service.  See also T. at 4.  

According to post-service medical records, the first 
competent evidence of a diagnosis of hepatitis C is dated in 
2001.  Specifically, private and VA medical reports dated in 
January 2001 reflect elevated liver function tests and 
positive anti-HCV testing.  A liver biopsy completed in March 
2001 resulted in a diagnosis of chronic hepatitis, grade 2 
(mild activity), stage 1 (portal fibrosis).  Subsequent 
records reflect continued evaluation of, and treatment for, 
hepatitis C.  

Regarding the matter of the etiology of the veteran's 
hepatitis C, the Board acknowledges that, in a January 2001 
private medical report, a pathologist opined that the 
findings were "consistent with recent or past HCV 
[hepatitis C virus] infection" (emphasis added).  
Importantly, however, this medical professional did not 
specifically associate the veteran's hepatitis C with his 
active military duty.  

Further, January 2003 and July 2003 VA outpatient treatment 
session reports list multiple risk factors for the veteran's 
hepatitis C, including remote intravenous drug use (with no 
needle sharing) which last occurred 15-18 years prior to the 
treatment sessions, remote intranasal use in the 1960s, very 
recent tattoos, and exposure to "lots of blood" during 
employment in a hospital in the 1980s.  However, the veteran 
denied having any risk factors for exposure to hepatitis C, 
or participating in combat, during his active service.  

At an August 2003 VA general medical examination, the veteran 
reiterated his belief that he may have gotten hepatitis C as 
a result of in-service vaccinations.  He denied any history 
of intravenous drug, or intranasal cocaine, use or any 
exposure to needles, blood, or body fluids during his 
employment as a physical therapist assistant in a hospice 
setting.  The examiner acknowledged the discrepancy between 
those statements and the risk factors reported by the veteran 
at the January 2003 VA outpatient treatment session (which 
included a remote history of intravenous and intranasal drug 
use as well as blood exposure during his hospital employment 
in the 1980s).  The examiner diagnosed chronic active 
hepatitis due to hepatitis C virus, genotype 1b, with a high 
viral count and concluded that the etiology of the veteran's 
"HCV infection was not clear, especially given . . . [his] 
conflicting risk factor reports."  

The Board further acknowledges that, in a February 2006 
letter, a nurse practitioner who treats the veteran at the 
local VA Liver Clinic expressed her opinion that "[i]t is . 
. . 'biologically plausible' . . . [that the veteran became] 
infected [with hepatitis C] through [his in-service] use of a 
contaminated [multi-use air gun vaccination] device."  
Importantly, however, the nurse practitioner did not provide 
any rationale for this hypothetical opinion.  

Conversely, at a September 2003 VA miscellaneous digestive 
conditions examination, a VA adult nurse practitioner who 
reviewed the claims folder and examined the veteran concluded 
that the veteran's hepatitis C was not related to his service 
(including his in-service use of "air guns") but was, 
rather, more likely related to his hospital work in the 1980s 
(when he experienced an acute episode of jaundice and 
contracted hepatitis B) or his remote history of drug use.  
In support of this opinion, the examiner explained that 
"[l]iterature has not shown that hepatitis C is contracted 
from the use of air guns."  In addition, the examiner 
considered the veteran's admission that he had worked in a 
hospital in the 1980s (although he was unsure if such work 
involved any exposure to blood) as well as evidence of record 
which illustrated his remote history of intravenous, and 
intranasal, drug use.  

Moreover, in an August 2007 letter, a VA doctor who 
specializes in infectious diseases and who reviewed the 
veteran's claims folder reached a similar conclusion.  
Specifically, the physician opined that the veteran's 
post-service intravenous drug use on multiple occasions and 
his post-service work in a health care setting where he was 
exposed to blood-rather than his in-service receipt of 
multi-dose injector vaccines-are the likely sources of his 
hepatitis C.  In support of this conclusion, the doctor 
explained that there are simply no documented episodes of 
transmission of hepatitis C from multi-dose injectors.  

The veteran's hepatitis C was not diagnosed until almost 
33 years after his separation from active military duty, and 
such a disorder has not been specifically found by competent 
evidence to be associated with such service (including the 
in-service use of multi-dose injector vaccines).  Based on 
this evidentiary posture, the preponderance of the evidence 
is clearly against the veteran's claim for service connection 
for hepatitis C.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


